 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 779 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2004 
Mr. Hill (for himself, Ms. Carson of Indiana, and Mr. Pence) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Celebrating the life of Joseph Irwin Miller of Columbus, Indiana. 
 
Whereas Joseph Irwin Miller devoted his entire life to the welfare of his family, the employees of Cummins, Inc., and his community; 
Whereas Joseph Irwin Miller demonstrated his lifelong love of country by serving honorably and courageously in the United States Navy Air Corps during World War II; 
Whereas Joseph Irwin Miller’s prowess and integrity as a businessman fashioned Cummins, Inc., into a respected industry leader whose unyielding commitment to its employees and community established a superior legacy of excellence and civic stewardship which will endure for years to come; 
Whereas Joseph Irwin Miller was instrumental in transforming the place of his birth, Columbus, Indiana, into a thriving center for architecture and the arts; 
Whereas Joseph Irwin Miller gave unselfishly his time and treasure to numerous causes and foundations dear to his ideals through his role as trusted advisor and generous philanthropist; 
Whereas Joseph Irwin Miller was a respected counselor to leaders at home and abroad, and made immeasurable contributions to the advancement of human rights everywhere; and 
Whereas Joseph Irwin Miller will be remembered as a loving husband to his wife Xenia, a devoted father to his 5 children, and caring grandfather to his 10 grandchildren: Now, therefore, be it 
 
that the House of Representatives— 
(1)has learned with profound sorrow of the death of Joseph Irwin Miller on August 16, 2004, and extends its condolences to the Miller family, especially his wife Xenia, and his children Margaret, Catherine, Elizabeth, Hugh, and William; 
(2)expresses its profound gratitude to Joseph Irwin Miller for the services that he rendered to the Nation in the Navy; 
(3)recognizes Joseph Irwin Miller’s distinguished achievements in industry, his contributions to the world of architecture, his promotion of the arts and humanities, and his advancement of human rights; and 
(4)recognizes with respect Joseph Irwin Miller’s integrity and guidance as a leader, his treatment of his fellow citizens with grace and humility, and his loyalty, contributions, and service to the City of Columbus, the State of Indiana and the United States of America. 
 
